___________

                                    No. 95-1909
                                    ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           *   Appeal from the United States
        v.                                 *   District Court for the
                                           *   Eastern District of Arkansas.
Barry Jones,                               *
                                           *   (PUBLISHED)
              Appellant.                   *


                                    ___________

                     Submitted:     November 21, 1995

                           Filed:   December 4, 1995
                                    ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


        Barry Jones appeals his 24-month sentence imposed by the district
    1
court after he pleaded guilty to possessing a counterfeited security, in
violation of 18 U.S.C. § 513(a).        For reversal, Jones argues the district
court violated Federal Rule of Criminal Procedure 32(c)(1) and his due
process rights when the court refused to resolve Jones's objection--raised
for the first time at sentencing--to the probation officer's recommended
denial of a mitigating-role reduction.         We affirm.


        Rule 32(c)(1) requires a sentencing court to "rule on any unresolved
objections to the presentence report."          Under Federal Rule of Criminal
Procedure     32(b)(6)(B),   however,    the   parties   must   communicate   "any
objections" to the presentence report to the




     1
     The Honorable Stephen M. Reasoner, Chief Judge, United States
District Court for the Eastern District of Arkansas.
probation officer within 14 days of receiving it, so that the objections
can be addressed and investigated prior to the sentencing hearing.        Jones
does not dispute that he failed to present his role-reduction objection as
required under Rule 32(b)(6)(B).


     Notwithstanding    Rule   32(b)(6)(B),   the   district    court   had   the
discretion to consider Jones's untimely objection if he satisfied Federal
Rule of Criminal Procedure 32(b)(6)(D), which states:      "[f]or good cause
shown, the court may allow a new objection to be raised at any time before
imposing sentence."   Because Jones did not state any reason for his failure
to raise the objection in a timely manner, we conclude the district court
did not abuse its discretion by declining to rule on it.       Cf. United States
v. Morsley, 64 F.3d 907, 914-915 (4th Cir. 1995).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-